        Case 4:20-cv-00059-BMM Document 63 Filed 03/31/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 BOLD ALLIANCE, et al.,
                                              CV 20-59-BMM-JTJ
             Plaintiffs,
 v.
                                              ORDER GRANTING JOINT
 THE U.S. DEPARTMENT OF THE                   SECOND MOTION FOR AN
 INTERIOR, et al.,                            EXTENSION OF THE
                                              SUMMARY JUDGMENT
             Defendants,                      BRIEFING SCHEDULE

 and

 TRANSCANADA KEYSTONE
 PIPELINE, LP, et al.,

              Defendant-Intervenors.


       This matter comes before the Court on the parties’ Joint Second Motion for

an Extension of the Summary Judgment Briefing Schedule. Having considered the

motion and finding that good cause exists to grant the relief requested, the motion



                                         1
        Case 4:20-cv-00059-BMM Document 63 Filed 03/31/21 Page 2 of 3



is hereby GRANTED. The remaining summary judgment briefing deadlines are

extended, as set forth below:

 Fed. Defs.’ Cross-MSJ and Response           May 7, 2021

 Def.-Int.’s Cross-MSJ and Response           May 14, 2021

 Pls.’ Response and MSJ Reply                 June 4, 2021

 Fed. Defs.’ Reply in Support of Cross-       June 25, 2021
 MSJ
 Def.-Int.’s Reply in Support of Cross-       July 2, 2021
 MSJ
 Hearing regarding all Summary
 Judgment Claims                              July 8, 2021 at 1:30 p.m.


      Pursuant to the parties’ agreement, TC Energy is ordered to provide the

parties and the Court with sixty days’ notice in advance of mainline pipeline

construction or construction of new pump stations. Further, if TC Energy intends

to rely on Nationwide Permit 12, it shall provide the parties and the Court thirty

days’ advance notice of the submission of a preconstruction notification to the U.S.

Army Corps of Engineers. The notice provision does not apply to actions taken by

TC Energy in response to an order from the government, dismantling facilities or

movement of equipment, required environmental protection measures, or the

maintenance of existing infrastructure.




                                          2
       Case 4:20-cv-00059-BMM Document 63 Filed 03/31/21 Page 3 of 3



      Defendants shall notify the parties and the Court if TC Energy requests a

notice to proceed from the U.S. Bureau of Land Management (“BLM”) or

schedules a preconstruction conference with BLM.

      DATED this 30th day of March, 2021.




                                        3
